Citation Nr: 1450785	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had honorable active service from December 1978 to April 1980 with the Air Force.  The Veteran had an additional period of active service from June 1981 to October 1982 with the Army, which has been determined to be not honorable for VA purposes.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an injury to his right knee received during his period of active service in the Army from June 1981 to October 1982.  However, this period of active service was determined to be not honorable for VA purposes in a September 1983 administrative decision by the VA, which was not appealed.  He was notified of the decision in October 1983.  The DD-214 for his initial period of service indicates an involuntary discharge based on erroneous enlistment.  According to a March 1980 Air Force document, this was based on his failure to disclose hospitalization following a suicide attempt prior to service.  The DD-214 for his second period of service indicates discharge based on misconduct, fraudulent entry, apparently based on his failure to report his prior Air Force service and the circumstances of his discharge when he enlisted in the Army.

At his hearing, the Veteran clearly stated his intention to file a new claim seeking to reopen this September 1983 determination of discharge.  (Hearing Transcript 22)  Accordingly, the Board finds an informal claim seeking to reopen his character of discharge his been filed, and requires initial development by the AOJ.

The issue of entitlement to service connection for a right knee disability, which the Veteran asserts began during the period of active service in question, is therefor intertwined with the adjudication of his character of discharge.  Accordingly, the issue on appeal is remanded and will be held in abeyance pending the development of the claim to reopen his character of discharge determination.

Additionally, at his hearing the Veteran indicated he had an additional period of active service with the Navy from March 1983 to October 1983.  However, no records from this period of service are included in the claims file.  Accordingly, clarification of the Veteran's service, if any, in the Navy should also be obtained upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should develop the Veteran's claim to reopen his character of discharge for his June 1981 to October 1982 period of active service with the Army.  This should include all appropriate notice to the Veteran. 

2.  Clarify whether the Veteran had active duty service with the Navy from March 1983 to October 1983 and, if so, obtain any available personnel and treatment records from this period of active service and associate them with the claims file.

3.  After completing the above, including adjudication of the claim regarding his character of discharge, the RO should then readjudicate the issue on appeal.  If the appeal remains unfavorable, issue a supplemental statement of the case to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



